DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation in part for US Patent 10897727 B2.  The claims of the present application are directed to the figures 19-27 and the corresponding support in the specification of the present application .  Figures 19-27 however are not present in the parent US Patent.  Thus the present application is considered to be effectively filing date of Oct. 24, 2019. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US Publication 2016/0330077 A1).
In regards to claims 1, Jin et al. (US Publication 2016/0330077 A1) teaches a method for customizing wireless communication beacons, comprising: customizing, at a first wireless termination point (WTP), one or more Unicast beacons for a first user equipment (UE) station, based at least in part on one or more characteristics of the first UE station (see paragraph 171; The IEEE 802.11 wireless frame 2208 may include, but is not limited to, any of the following fields: frame control 2242, duration and/or ID field 2244, address fields 2246.sub.1 . . . 4, sequence control field 2248, quality of service (QoS) control field 2250, high throughput (HT) control field 2252, and/or frame body 2254. The CAPWAP header 2206 may include, but is not limited to, any of the following fields: CAPWAP preamble field 2210, HLEN field 2212, RID 2214, WBID 2216, bits 2218, flags 2220, fragment ID field 2222, fragment offset field 2224, reserved field 2226, radio MAC address field 2228, and/or wireless specific information field 2230; the QoS reads on the characteristic of the UE) and transmitting the one or more Unicast beacons from the first WTP to the first UE station (see paragraph 117; At 1220, the AC 1213 may send an IEEE 802.11 “Add” WLAN primitive to WTP 1204 indicating SSID=WTRU1-WLAN. This Add WLAN primitive message 1220 may include the authentication and security scheme to be used, which may indicate support of 802.1X and Advanced Encryption Standard-Counter-Mode Cipher Block Chaining (CBC) Message Authentication Code (MAC) Protocol (CCMP) (AES-CCMP), for example. WTP 1204 may send a Probe Response frame 1222 to WTRU 1202 also identifying the SSID=WTRU1-WLAN. At 1224, a virtual WLAN with SSID=WTRU1-WLAN may be created at WTP 1204. In a CAPWAP alternative, this would also cause the WTP 1204 to send periodic broadcast beacons, which may be limited to unicast beacons).  
In regards to claim 4, Jin teaches, wherein customizing the one or more Unicast beacons for the first UE station comprises selecting a transmission power of the one or more Unicast beacons, based at least in part on the one or more characteristics of the first UE station (see paragraph 71; CAPWAP is technology agnostic and may use specific bindings for each considered access standard. Radio configuration may be expressed in terms of management information base elements included in the standard, such as the operating channel or the transmission power, but may also be expressed in terms of the beacon interval or the contention parameters used by the medium access scheme).
In regards to claim 5, Jin teaches, wherein customizing the one or more Unicast beacons for the first UE station comprises selecting a data rate of the one or more Unicast beacons, based at least in part on the one or more characteristics of the first UE station (see paragraph 172; In the case of a CAPWAP frame 2200 being transmitted from a WTP to an AC, the wireless specific information 2230 may include, but is not limited, any of the following fields: RSSI 2232, SNR 2234, and/or data rate 2236).
In regards to claim 8, Jin teaches wherein customizing the one or more Unicast beacons for the first UE station comprises selecting a payload of the one or more Unicast beacons, based at least in part on the one or more characteristics of the first UE station (see paragraph 73; The CAPWAP protocol 412 transport layer may carry two types of payload: CAPWAP Data messages and CAPWAP Control message).  
In regards to claim 9, wherein customizing the one or more Unicast beacons for the first UE station comprises selecting a multiple-input and multiple-output (MIMO) transmission order of the one or more Unicast beacons, based at least in part on the one or more characteristics of the first UE station (see paragraph 50;  the WTRU 102 may employ MIMO technology).
In regards to claim 14, Jin teaches wherein each of the one or more Unicast beacons is a Wi-Fi-based beacon (see paragraph 86; The example of FIG. 6 shows a simplified WiFi network including two physical APs 602 and 604 interconnected by a switched and/or routed network 606)
In regards to claim 15, Jin teaches, wherein each of the one or more characteristics of the first UE station is either a static characteristic of the first UE station or a dynamic characteristic of the first UE station (see paragraph 171; The IEEE 802.11 wireless frame 2208 may include, but is not limited to, any of the following fields: frame control 2242, duration and/or ID field 2244, address fields 2246.sub.1 . . . 4, sequence control field 2248, quality of service (QoS) control field 2250, high throughput (HT) control field 2252, and/or frame body 2254. The CAPWAP header 2206 may include, but is not limited to, any of the following fields: CAPWAP preamble field 2210, HLEN field 2212, RID 2214, WBID 2216, bits 2218, flags 2220, fragment ID field 2222, fragment offset field 2224, reserved field 2226, radio MAC address field 2228, and/or wireless specific information field 2230; the QoS reads on the static or dynamic characteristic of the UE).
Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jia et al. (US Publication 2014/0241226 A1).
In regards to claim 16, Jia et al. (US Publication 2014/0241226 A1) a method for transmitting wireless communication beacons, comprising: aggregating a Unicast beacon with one or more additional data frames into an aggregated data unit (see paragraph 53; overhead further can be reduced by allowing the wireless AP 402 to aggregate the unicast beacon frame 422 into an A-MPDU (aggregated-MAC protocol data unit) frame that also contains the down link (DL) data packets (illustrated as optional DL data 423 in FIG. 4) to be transmitted from the wireless AP 402 to the Wi-Fi device 401); and transmitting the aggregated data unit from a first (see figure 4. The DL DATA 423 that is transmitted from AP 402 to UE 401).
In regards to claim 17, Jia teaches, wherein the aggregated data unit comprises an aggregated media access control protocol data unit (A-MPDU) (see paragraph 53; the unicast beacon frame 422 into an A-MPDU (aggregated-MAC protocol data unit).
In regards to claim 18, Jia teaches, aggregating the Unicast beacon with the one or more additional data frames into the aggregated data unit in response to the one or more additional data frames being scheduled for transmission or being due for transmission (see paragraph 53; aggregate the unicast beacon frame 422 into an A-MPDU (aggregated-MAC protocol data unit) frame that also contains the down link (DL) data packets (illustrated as optional DL data 423 in FIG. 4); as stated, the DL data packet and the unicast beacon are aggregated).
.In regards to claim 19, Jia teaches, aggregating the Unicast beacon with the one or more additional data frames into the aggregated data unit in response to the Unicast beacon being scheduled for transmission or being due for transmission (see paragraph 53; aggregate the unicast beacon frame 422 into an A-MPDU (aggregated-MAC protocol data unit) frame that also contains the down link (DL) data packets (illustrated as optional DL data 423 in FIG. 4); as stated, the DL data packet and the unicast beacon are aggregated).
In regards to claim 20, Jia teaches, wherein the Unicast beacon is not scheduled for transmission and is not due for transmission, when aggregating the Unicast beacon with the one or more additional data frames into the aggregated data unit (see paragraph 53; overhead further can be reduced by allowing the wireless AP 402 to aggregate the unicast beacon frame 422 into an A-MPDU (aggregated-MAC protocol data unit) frame that also contains the down link (DL) data packets (illustrated as optional DL data 423 in FIG. 4) to be transmitted from the wireless AP 402 to the Wi-Fi device 401; as stated, the aggregation is done to reduce the overhead and not based on a necessity to schedule).
Claim(s) 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (US Publication 2015/0350974 A1).
In regards to claim 21, Patil et al. (US Publication 2015/0350974 A1) teaches a method for transmitting wireless communication beacons, comprising transmitting a Unicast beacon from a first wireless termination point (WTP) to a first user equipment (UE) station via one or more first sub-carriers of a wireless communication signal (see paragraph 93; The AP may send, to the STA, the new association indication information via at least one of a beacon probe response, a unicast transmission); and transmitting one or more additional data frames from the first WTP to one or more UE stations via one or more second sub-carriers of the wireless communication signal (see paragraph 125; an AP may initiate 802.11v BSS Transition by sending a BSS Transition Management Request frame to the STA after a data rate of the STA drops below a set data rate threshold; since the request frame and the beacon are sent separately, they must be sent in different subcarriers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al as stated above further in view of Jia et al. (US Publication 2014/0241226 A1).
In regards to claim 12, Jin teaches all the limitations of the parent claims as stated above. 
Jin however fails to teach, wherein transmitting the one or more Unicast beacons from the first WTP to the first UE station comprises aggregating the one or more Unicast beacons with one or more additional data frames
Jia however teaches,  wherein transmitting the one or more Unicast beacons from the first WTP to the first UE station comprises aggregating the one or more Unicast beacons with one or more additional data frames (see paragraph 53; overhead further can be reduced by allowing the wireless AP 402 to aggregate the unicast beacon frame 422 into an A-MPDU (aggregated-MAC protocol data unit) frame that also contains the down link (DL) data packets (illustrated as optional DL data 423 in FIG. 4) to be transmitted from the wireless AP 402 to the Wi-Fi device 401); and transmitting the aggregated data unit from a first wireless termination point (WTP) to a first user equipment (UE) station (see figure 4. The DL DATA 423 that is transmitted from AP 402 to UE 401).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of aggregation .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al as stated above further in view of Patil et al. (US Publication 2015/0350974 A1).
In regards to claim 13, Jin teaches all the limitations of the parent claim as stated above.
However, Jin fails to teach, wherein transmitting the one or more Unicast beacons from the first WTP to the first UE station comprises: transmitting the one or more Unicast beacons via one or more first sub-carriers of a wireless communication signal and transmitting one or more additional data frames via one or more second sub-carriers of the wireless communication signal.
Patil however teaches a method for transmitting wireless communication beacons, comprising transmitting the one or more Unicast beacons via one or more first sub-carriers of a wireless communication signal (see paragraph 93; The AP may send, to the STA, the new association indication information via at least one of a beacon probe response, a unicast transmission); and transmitting one or more additional data frames via one or more second sub-carriers of the wireless communication signal (see paragraph 125; an AP may initiate 802.11v BSS Transition by sending a BSS Transition Management Request frame to the STA after a data rate of the STA drops below a set data rate threshold; since the request frame and the beacon are sent separately, they must be sent in different subcarriers)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the teaching of Patil into the teachings of Jin.  The motivation to do so would be save transmission resources by only transmitting the necessary control signaling along with unicast beacon.
Allowable Subject Matter
Claims 2-3, 6-7 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
Prior art Lai et al. (US Patent 9015331 B2) teaches, updating the unicast key between an access controller and the mobile station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY P PATEL/Primary Examiner, Art Unit 2466